EXAMINER’S AMENDMENT
Election/Restrictions
Claim 9 and its dependent claims are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on June 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between groups I and II is fully withdrawn.  Claims 1-3, 7-8, directed to Group I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin Xiao on May 21, 2021.
The application has been amended as follows: 
Replace the claims as follows:
Claim 1.	A wearable apparatus, comprising:
a main body, comprising a first ECG sensor electrode provided on a side of the main body away from a wearing position of an individual and a second ECG sensor electrode provided on a side of the main body close to the wearing position;
a securing portion, comprising a third ECG sensor electrode provided on a side of the securing portion away from the wearing position; and
an electrocardiography (ECG) sensor, provided in the main body and configured to:
	electrically connect to the first ECG sensor electrode and the second ECG sensor electrode,
	electrically connect to the third ECG sensor electrode through a wire in the securing portion,
determine at least one ECG sensor electrode of the first, second and third electrodes that is detached from the individual and at least another ECG sensor electrode of the first, second and third electrodes that is attached to the individual and determine a data channel corresponding to the detached ECG sensor electrode; and
a microcontroller unit (MCU), provided in the main body, and configured to electrically connect to the ECG sensor and setting a lead signal transmitted through the data channel corresponding to the detached ECG sensor electrode to be zero to reduce power consumption and noise interference and receive the ECG signal from the closed circuits formed by the at least another ECG sensor electrode attached to the individual.
Claim 7. A wearable apparatus of claim 1, wherein the MCU is further configured to: determine a cardiovascular disease type for the individual based on the three-lead ECG signal based on the ECG signals from close circuits formed by the first, second and third ECG sensor electrodes.
Claim 9. 	A method of collecting electrocardiogram (ECG) signals for an individual of a wearable apparatus, comprising:
positioning the wearable apparatus on the individual, wherein the wearable apparatus comprises a first ECG sensor electrode, a second ECG sensor electrode, a third ECG sensor electrode, an ECG sensor and a microcontroller unit (MCU); 
obtaining, by the ECG sensor, a three-lead ECG signal by collecting ECG signals from closed circuits formed by the first, second and third ECG sensor electrodes;
determine, by the ECG sensor, whether at least one ECG sensor electrode of the first, second, and third sensor electrodes is detached from the individual and at least another one of ECG sensor electrode from the first, second and third sensor electrodes is attached to the individual; 
determine, by the ECG sensor, a data channel corresponding to the detached ECG sensor electrode; 
setting, by the MCU, a lead signal transmitted through the data channel corresponding to the at least one ECG sensor electrode corresponding to the detached ECG sensor electrode to be zero to reduce power consumption and noise interference; and
collecting the ECG signal from the closed circuits formed by the at least another ECG sensor electrode attached to the individual.
Claim 10.	The method of claim 9, further comprising: determining, by the MCU, a cardiovascular disease type for the individual based on the three-lead ECG signal based on the collected ECG signals from close circuits formed by the first, second and third ECG sensor electrodes.
Claim 11.	The method of claim 9, further comprising: sending, by a communication interface, the three-lead ECG signal based on the collected ECG signals from closed circuits formed by the first, second and third ECG sensor electrodes.
Claim 12.	The method of claim 9, further comprising: determining, by the host device, a cardiovascular disease type for the individual based on the three-lead ECG signal based on the collected ECG signals from close circuits formed by the first, second and third ECG sensor electrodes.
Claim 14.	The method of claim 9, further comprising: based on a determination that none of the first ECG sensor electrode, the second ECG sensor electrode, and the third ECG sensor electrode is detached from the individual, collecting the ECG signals from the closed circuits formed by the first, second and third ECG sensor electrodes.
REASONS FOR ALLOWANCE
The reasons for allowance is of record in the previous communication of March 15, 2021.
Claims 1-3, 7-14, and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.